Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 13 claims and claims 1-13 are pending.

	
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2020,05/14/2020 and 04/15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) which papers have been placed of record in the file.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over SUGIMOTO YUKITERU (JP 2002125927; pub. May 08, 2002; hereinafter as Sugimoto; given by the applicant in the IDS).
Regarding claim 1, Sugimoto a dental image acquisition apparatus comprising([claim 4 and para 0001]- dental image reading apparatus for capturing an image of an entire dental dentition in an oral cavity.): an oral cavity insertion section adapted to be inserted into an oral cavity([see in Section: Solution; para 004; 0006 and claim 1]- an intraoral insertion part which is inserted into an oral cavity having an upper jaw dentition and a lower jaw dentition  ); and an image acquisition section having a light source([para 0002-0003]- a dental intraoral observation camera in which a light guide), wherein the oral cavity insertion section has an imaging unit that includes an imaging section and a light reflection section([para 0002-0003]- projecting a light beam of a light source through a deflection device into a tooth in an intraoral space and supplying the reflected light from the tooth to an imaging device via a deflection device. The latter,, dentition image reading apparatus" is a method of capturing a dentition image while storing an image sensor and a light source device in a transparent container inserted into an oral cavity and moving them in a transparent container), the light reflection section being placed at a position opposed to the imaging section via an imaging target([see in Fig. 4]- a light receiving surface of a color CCD 46 as an imaging element and the reflected light from the mirror 44).
Regarding claim 2, Sugimoto teaches wherein the imaging unit is movable([para 0016]- scanning device is constituted of a guide means 33 for guiding the scanning base 32 so as to be movable along the depth direction of the cavity 12 of the intraoral insertion part 11 and a driving means 37 for moving the scanning base 32).
Regarding claim 10, Sugimoto teaches wherein the imaging unit includes illumination optics having a mask([see in fig. 4]-light source 22 has mask 11).
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for method claim 13 have been met in apparatus claim 1. Sugimoto teaches a placement step of placing the light reflection section at a position within a viewing angle of the imaging section via an imaging target([see in Fig. 4]- a light receiving surface of a color CCD 46 as an imaging element and the reflected light from the mirror 44).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over  Sugimoto as applied to claim 1 above and further in view of SUGIMOTO YUKITERU ( JP 2002191557; pub. July 09, 2002; hereinafter as Sugimoto2; given by the applicant in the IDS).

Regarding claim 3, Sugimoto does not explicitly disclose wherein the oral cavity insertion section further includes a guide rail inserted between a cheek and dentition.
In an analogous art, Sugimoto2 teaches wherein the oral cavity insertion section further includes a guide rail inserted between a cheek and dentition([para 0018]- moving scanning part 133 has 2 guide rails 133 a arranged parallel to each other along the X-direction). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Sugimoto2 to the modified system of Sugimoto provide a tooth row image reader which is compact and inexpensive and can precisely read the image of the whole row-of-teeth outer side surface especially applied to an anterior tooth from a molar [Sugimoto2; paragraph 0001].
Regarding claim 4, Sugimoto2 teaches wherein the oral cavity insertion section further includes a drive mechanism for driving the imaging unit, and the drive mechanism moves the imaging unit on the guide rail([para 0018]- moving scanning part 133 has 2 guide rails 133 a arranged parallel to each other along the X-direction. The 2 members are constituted by a 1 moving member 133 C which is provided to the guide rail 133 through a linear guide 133 B so as to be movable in the X direction, and a driving source (not shown) which moves the 1 moving member 133 C in the X direction).
Regarding claim 5, Sugimoto2 teaches wherein the guide rail includes a flexible material([see in Fig. 2]-in fig. 2, element 133 and guide rail which is a flexible material).
Regarding claim 6, Sugimoto2 teaches the light reflection section includes a measurement section for measuring a size of the imaging target ([para 0008]- a light source and a reflection mirror can be housed, it is possible to reduce the size compared with a structure in which an image sensor and a light source device are housed in a conventional transparent container. In addition, since the light from the light source is irradiated on the outside surface of the dentition; [see also para 0025]).
Regarding claim 7, Sugimoto2 teaches wherein the measurement section protrudes from a reflection surface of at least one point of the light reflection section to an offset position ([see in Fig. 2]-in fig. 2, element 133 and guide rail).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over  Sugimoto as applied to claim 1 above and further in view of DILLON et el. ( CN 103445746 A; Pub. No. Dec. 18, 2013).

Regarding claim 8, Sugimoto does not explicitly disclose wherein the light source uses light having a wavelength that penetrates through the imaging target.
In an analogous art, DILLON teaches wherein the light source uses light having a wavelength that penetrates through the imaging target([claim 1]- image forming apparatus, which is coupled to one stick having a light source's, said light source generates the measuring wavelength's light, wherein said crutch is included in the imaging system, said imaging device comprises spectral filter, said measuring the transmission's wavelength and blocks other wavelengths light's light lens, which is coupled to said spectral filter, and a sensor, wherein said measuring wavelength's light after passing through said lens). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of DILLON to the modified system of Sugimoto and Sugimoto2 a system, method and computer of the spectrum filter opening in imaging system allows the dental surgeon see the mouth of the patient and display the surface condition of the tooth on a display monitor of the diagnosis device [DILLON; para 001].
Regarding claim 9, DILLON teaches wherein the light source includes a laser beam source([para 0034]- an imaging device 106 (such as a camera). Imaging device 106 can include sensor 124, lens 126 and spectral filter 108. light source 122 for illuminating the patient oral cavity and designed to meet the laser safety limits).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto as applied to claim 1 above and further in view of Durbin et al. ( US 2005/0153257 A1).

Regarding claim 11, Sugimoto does not explicitly disclose wherein the imaging unit includes patterned illumination that displays a plurality of points of interest on a surface of the imaging target.
In an analogous art, Durbin teaches wherein the imaging unit includes patterned illumination that displays a plurality of points of interest on a surface of the imaging target([para 0076]- , image-processing operations based on triangulation can be used where beams of light are projected onto the bite registration impression surfaces and three-dimensional spatial locations are determined for points where the light reflects from the surface. As the reflected light bounces off the bite registration impression surface at an angle relative to the known location and bearing of the light source, the system collects the reflection information from a known location relative to the light source and then determines the coordinates of the point or points of reflection by triangulation). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Sugimoto2 to the modified system of Sugimoto Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Durbin to the modified system of Sugimoto methods for imaging a dental occlusal registration impression; developing a digital 3D surface contour model of the occlusal registration impression from the image data to reduce cost and time to the treatment process and the risk that the bite impression may be damaged or lost [Durbin; abstract].
Regarding claim 12, Durbin teaches an image processing section adapted to calculate three-dimensional coordinates of the imaging target on a basis of an image acquired by the image acquisition section([see in Fig. 3-4]- 3D models (FIGS. 3 and 4) are defined by a matrix of points, and for a Cartesian coordinate system, the x, y and z value assigned to the point represents a location that is on the surface contour of the scanned dental structure. As shown in FIGS. 3 and 4, the coordinate reference frame for the upper jaw model and the lower jaw model are typically in an arbitrary and unknown alignment with respect to each other. This difference in the coordinate reference frame alignment reflects that the upper and lower jaw 3D models were obtained independently and in each case the jaw was sufficiently open to provide the intra-oral scanner with access to the posterior surfaces of the dental structures ); and an image display section adapted to display a three-dimensional image created on a basis of the three-dimensional coordinates calculated by the image processing section([see in Fig. 3-4]- 3D models (FIGS. 3 and 4) are defined by a matrix of points, and for a Cartesian coordinate system, the x, y and z value assigned to the point represents a location that is on the surface contour of the scanned dental structure. As shown in FIGS. 3 and 4, the coordinate reference frame for the upper jaw model and the lower jaw model are typically in an arbitrary and unknown alignment with respect to each other. This difference in the coordinate reference frame alignment reflects that the upper and lower jaw 3D models were obtained independently and in each case the jaw was sufficiently open to provide the intra-oral scanner with access to the posterior surfaces of the dental structures; [see also para 0076; 0078]).








Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	ELBAZ et al., US 2018/0028063 A1, discloses methods and apparatuses that may be useful in scanning, including 3D scanning, and analyzing the intraoral cavity for diagnosis, treatment, longitudinal tracking, tooth measurement, and detection of dental caries and cracks.
2.	Elbaum et. al., US 6,201,880 B1, discloses method and apparatus for imaging teeth includes illuminating a surface of a tooth and electronically imaging the tooth from a non-illuminated surface of the tooth with an electronic camera.
3.	Durbin, US 2006/0154198 A1, discloses generating a three-dimensional (3D) surface model of arbitrarily shaped objects such as dental structures.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487